UNPUBLISHED ORDER
                           Not to be cited per Circuit Rule 53




         United States Court of Appeals
                             For the Seventh Circuit
                             Chicago, Illinois 60604

                                 December 22, 2005

                                        Before

                          Hon. WILLIAM J. BAUER, Circuit Judge

                          Hon. JOHN L. COFFEY, Circuit Judge

                          Hon. DIANE P. WOOD, Circuit Judge


Nos. 01-3853, 01-3865

UNITED STATES OF AMERICA,                         Appeals from the United States
              Plaintiff-Appellee,                 District Court for the Northern
                                                  District of Illinois, Eastern Division.
             v.
                                                  No. 96 CR 815
JAMES P. YOUNG & EDWARD L.
JACKSON, JR.,                                     Charles P. Kocoras, Chief Judge.
           Defendants-Appellants.



                                      ORDER


       James P. Young and Edward L. Jackson, Jr., are part of a group of former
members of the Chicago Police Department (CPD) who were charged with
racketeering, extortion, robbery, drug, and weapons violations. See United States v.
Moore, 363 F.3d 631 (7th Cir. 2004). On appeal, both initially challenged only their
convictions, which were affirmed. However, in a supplement to their petition for
certiorari, each objected to his sentence for the first time, making arguments based on
Blakely v. Washington, 542 U.S. 296 (2004). On January 24, 2005, the Supreme Court
granted their petition, vacated this court’s judgment, and remanded the case to us for
further consideration in light of United States v. Booker, 543 U.S. 220 (2005). In an
Nos. 01-3853 & 01-3865                                                          Page 2


order dated May 10, 2005, we recognized that the district court at the 2001 sentencing
hearing understandably violated the Sixth Amendment by treating the Sentencing
Guidelines as mandatory. As neither Young nor Jackson originally raised a Sixth
Amendment challenge before the district court, we reviewed their sentencing
proceedings for plain error only. See United States v. Paladino, 401 F.3d 471 (7th Cir.
2005). As in Paladino, we remanded to the district court to learn whether it would
impose a different sentence now that it knew that the Guidelines are merely advisory.

       At the original sentencing, Jackson was sentenced – based on a properly
calculated Guidelines range – to 360 months on 15 counts, including racketeering,
extortion, and conspiracy, and to a consecutive 1,020 months for five firearms
violations. Adding the two together, Jackson received a total sentence of 1,380 months.
Young was convicted of extortion and an accompanying firearm offense; he was
sentenced to 111 months.

       The district court has informed us that it would impose the same sentence
against both defendants under the now-advisory Guidelines. The defendants’ primary
argument before the district court was that their exemplary behavior in prison merits
reduced sentences. The district court appropriately rejected post-sentencing good
behavior and good deeds as a basis for altering the sentences imposed. See United
States v. Re, 419 F.3d 582, 584 (7th Cir. 2005). The question before the district court
on the Paladino remand was whether the court would have imposed a different
sentence had it known the Guidelines were advisory. The defendant may call to the
court’s attention and the court may consider the factors listed in 18 U.S.C. § 3553(a),
which previously were not part of the sentencing calculation, but the court may not
consider either events or the defendants’ actions after the date of sentencing. See Re,
419 F.3d at 584 (“[I]n a Paladino remand the conduct or circumstances that bear on
the § 3553(a) factors must have been in existence at the time the original sentence was
imposed. . . . Post-sentencing events or conduct simply are not relevant to that
inquiry.”).

      Where, as here, the district court indicates that it would impose the same
sentence, we must consider whether that sentence is reasonable. Sentences within the
ranges properly calculated under the Guidelines are presumptively reasonable. See
United States v. Mykytiuk, 415 F.3d 606, 608 (7th Cir.2005). That presumption,
however, is rebuttable.

        In this case, Jackson contends that his properly calculated sentence of 1,380
months, or 115 years, is “just not reasonable” and that a lesser sentence would be
reasonable because it would provide “just punishment and deterrence and protect[] the
public.” Jackson contends that prior to his convictions he lead “an otherwise exemplary
life,” was an active member of his community, and loving family man and that a lesser
Nos. 01-3853 & 01-3865                                                           Page 3


sentence such as 20 years in prison would be sufficient to punish and deter without
incarcerating him for the rest of his life (as 115 years in prison will certainly do).
Jackson also relies on his post-sentencing conduct in prison to argue that he is “no
longer a danger to the community,” but, as we noted above, his post-sentencing conduct
plays no part in our plain error calculation.

       There can be no doubt that the functional life sentence imposed on Jackson is
severe. But is it so severe as to be unreasonable as measured against the factors listed
in § 3553(a)? Section 3553(a) requires that the sentence imposed be “sufficient, but not
greater than necessary,” to deal with concerns including the “nature and circumstances
of the offense and the history and characteristics of the defendant;” “the seriousness
of the offense, to promote respect for the law, and to provide just punishment for the
offense;” “adequate deterrence to criminal conduct;” and the need to “protect the public
from further crimes of the defendant.” In this case, Jackson has received a very severe
sentence, but he also committed a very serious crime. He and his fellow police officers
betrayed their duty to protect the public from gangs and drugs by instead personally
exploiting and profiting from those unsavory elements in our society. As the district
court noted, “The offenses here were severe, extreme, and significantly exacerbated by
Defendants’ misuse of their positions of trust and authority. This reality is most
starkly demonstrated by the fact that these substantial sentences were the sum of all
of the minimum punishments allowable once all the applicable factors were taken into
consideration. The offenses were significant; the punishment was commensurately
significant.” Jackson’s crime involves a special kind of problem that arises when the
police officers upon whom society depends for protection instead exploit their positions
to perpetuate and profit from, rather than thwart, crime. It is important that the
punishment imposed deters not only Jackson from future crimes, but other law
enforcement officers from following his disturbing path. In such circumstances, even
a sentence of 115 years cannot be deemed unreasonable.

      Unlike Jackson, Young did not respond to the district court’s statement that it
would have imposed the same sentence upon him had it known the Guidelines were
advisory. His sentence of 111 months is within the properly calculated Guideline range.
He has thus not overcome the presumption of reasonableness that accompanies such
a sentence. See Mykytiuk, 415 F.3d at 608.

      We find that the sentences imposed upon both Jackson and Young were
reasonable. The judgment is therefore AFFIRMED.